CREDIT AGREEMENT







THIS CREDIT AGREEMENT (the "Agreement") is made effective as of July 18, 2012
between ATHENA SILVER CORPORATION, a Delaware corporation, ("Borrower" or
“Company”) and JOHN D. GIBBS ("Lender").




RECITALS




WHEREAS Borrower is desirous of obtaining from Lender a credit facility to be
used in the operation of its business; and




WHEREAS Borrower represents that the availability of additional credit will
benefit Borrower and its business; and




WHEREAS Lender is willing to provide such credit as requested by Borrower and to
make loans thereunder, upon and subject to the terms and conditions set forth in
this Agreement.




NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Agreement, Borrower and Lender agree as follows:




1.

TERMS OF BORROWING.




a.

Credit Facility.  Subject to the following terms and conditions, Lender agrees
to make a credit facility available to Borrower (the "Credit Facility") in the
maximum amount of One Million and 00/100 Dollars ($1,000,000) (the "Maximum
Credit Balance") pursuant to which Lender will make loans to Borrower (each an
"Advance") in such amounts as Borrower may request from time to time; provided,
however, that with each request for an Advance, Borrower shall disclose to
Lender in writing the proposed use of such Advance and Lender shall have the
right to reject such request if Lender disapproves of the proposed use as
disclosed by Borrower.  The aggregate outstanding principal balance of all
Advances made hereunder may not exceed the Maximum Credit Balance.  Amounts
borrowed under the Credit Facility may be repaid prior to the Termination Date
(defined below) without penalty and may be re-borrowed subject to the terms
hereof.




i.

Lender's commitment to lend hereunder terminates on July 31, 2013 (the
"Termination Date"), if not sooner terminated under Section 8 below.




ii.

Lender shall not be obligated to make any Advance which would cause the
outstanding principal balance of the Credit Facility (the "Credit Balance") to
exceed the Maximum Credit Balance.




iii.

Lender shall not be obligated to make any Advance if an Event of Default, as
defined in Section 7 below, or an event which, with the giving of notice or
lapse of time, or both, would become an Event of Default (a "Potential Default")
has occurred and has not been waived by Lender or cured by Borrower.








--------------------------------------------------------------------------------



iv.

Lender shall not be obligated to make any Advance if Lender disapproves of the
proposed use thereof by Borrower as disclosed by Borrower in connection
Borrower's request for such Advance.




b.

Credit Note.  Borrower's indebtedness to Lender for amounts borrowed under each
Advance under the Credit Facility and for interest accrued thereon shall be
evidenced by Borrower's separate promissory note to Lender, on a standard form
for commercial promissory note satisfactory to Lender in the amount of each
Advance, not to exceed in the aggregate the Maximum Credit Balance (the "Credit
Note"). Each Credit Note shall be subject to the terms and conditions of this
Agreement.




c.

Interest.  Borrower agrees to pay interest on the Credit Balance from time to
time as provided herein.  Interest will accrue on the daily outstanding Credit
Balance at the rate of five percent (5%) per annum.  Accrued interest shall be
due on the Maturity Date.




d.

Interest Calculation.  Interest shall be computed using the actual number of
days in the period for which such computation is made and a per diem rate equal
to 1/365 of the rate per annum.




e.

Default Interest.  After the occurrence of an Event of Default and any necessary
acceleration of maturity of the Credit Note, at Lender's option, the interest
rate applicable to the Credit Note may be increased to the rate of eight percent
(8%) per annum.




f.

Repayment of Principal and Interest.  Borrower agrees to repay all Advances made
hereunder.  The Credit Balance and all accrued interest will be due and payable
on July 31, 2013 (the "Maturity Date"), subject to acceleration upon the
occurrence of an Event of Default.  Borrower may prepay accrued interest and/or
the principal of the Credit Balance in whole or in part at any time without
penalty to the date of such prepayment.  




g.

Method of Borrowing.  Requests for Advances may be submitted by Borrower in
writing utilizing the Advance Request Certificate in the form of Appendix A
hereto. All Advance Request Certificates shall set forth the proposed use of
such Advance by Borrower, and shall be subject to the approval of Lender, in
Lender’s sole discretion.  Lender shall be entitled to honor any such request it
reasonably believes to be genuine..  Advances shall be disbursed directly to
Borrower or as determined by Lender with the consent of the Borrower.  Advances
shall be disbursed directly to Borrower or as determined by Lender with the
consent of the Borrower.




h.

No Collateral.      The Credit Notes issued hereunder shall be unsecured.




2.

CONVERSION OF CREDIT NOTES.




a.

Optional Conversion Right.   As more fully set forth in the Credit Notes,
subject to and in compliance with the provisions of this Agreement and the
Credit Notes, all or any portion of the principal amount outstanding together
with accrued and unpaid interest on the Credit Note may, at any time at the
option of the Lender, be converted into fully-paid and non-assessable shares of
common stock of Borrower ("Common Stock"), $.0001 par value.











-2-







--------------------------------------------------------------------------------



b.

Applicable Conversion Value.  Subject to the adjustments provided for herein,
the price per share at which the Credit Note may be converted into Common Stock
(the "Applicable Conversion Value") shall be $0.50 per share of Common Stock,
subject to adjustments provided for in the Credit Notes.




3.

REPRESENTATIONS AND WARRANTIES.




To induce Lender to enter into this Agreement, Borrower represents and warrants
as follows:




a.

Formation.  Borrower is a corporation duly organized, validly existing, and in
good standing under the laws of its state of incorporation, and is duly
qualified or licensed and in good standing to do business as a foreign entity in
all jurisdictions in which Borrower does business.




b.

Borrower's Authorization.  The execution, delivery and performance by Borrower
of this Agreement and the Credit Notes are within Borrower's powers, have been
authorized by all necessary corporate action and do not and will not contravene
Borrower's Articles of Incorporation or Bylaws, violate any provision of law or
result in a breach of or default under any other agreement to which Borrower is
a party.




c.

Litigation.  There is no pending or threatened action, claim, investigation,
lawsuit or proceeding affecting Borrower before any court, governmental agency,
arbitrator or arbitration panel, which if decided adversely to Borrower would
have a material adverse affect on the financial condition or operations of
Borrower ("Material Litigation").




d.

Valid Obligations.  This Agreement constitutes, and the Credit Notes when
delivered hereunder will be, legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their respective terms.




e.

Taxes  Borrower (i) has filed all tax reports and returns, if any, required to
be filed, including but not limited to reports and returns concerning income,
franchise, employment, sales and use, and property taxes; (ii) has paid all of
its tax liabilities, if any, which were due on or prior to the date hereof; and
(iii) is not aware of any pending investigation by any taxing authority nor of
any pending assessments or adjustments which would materially increase its tax
liability.




f.

No Default in Other Agreements.  Borrower is not in default under any agreement
by which it has obtained the right to make and sell any of the services or other
products sold and/or provided by it.










4.

CONDITIONS PRECEDENT.




a.

Conditions Precedent to Initial Advance.  The obligation of Lender to make its
initial Advance under this Agreement is subject to the condition precedent that
Lender shall have received on or before the day of such Advance the following,
each in form and substance satisfactory to Lender:








-3-







--------------------------------------------------------------------------------




i.

the Credit Note duly executed;




ii.

certified copies of the resolutions of the Board of Directors of Borrower
approving this Agreement and the Credit Note, and of all documents evidencing
other necessary action and governmental approvals, if any, with respect to this
Agreement and the Credit Note;




iii.

a certificate of the President and Secretary of Borrower certifying the names
and true signatures of the officers of such corporation authorized to sign this
Agreement and the Credit Note.




b.

Conditions Precedent to All Advances.  The obligation of Lender to make each
Advance (including the initial Advance) shall be subject to the further
conditions precedent that on the date of such Advance, the following statements
shall be true:




i.

the representations and warranties contained in Section 3 are correct on and as
of the date of such Advance as though made on and as of such date;




ii.

no event has occurred and is continuing; or would result from such Advance,
which constitutes an Event of Default or Potential Default;




iii.

Borrower shall have executed and delivered to Lender an Advance Request
Certificate in the form of Appendix A hereto and shall have disclosed in writing
to Lender the proposed use of such Advance and Lender, in its sole discretion,
shall have approved such use;




iv.

Lender shall have received such other approvals, opinions or documents as Lender
may reasonably request; Lender's legal counsel is reasonably satisfied as to all
legal matters incident to the making of such Advance; and




v.

No proceeding in bankruptcy shall have been commenced against or involving
Borrower, and Borrower shall not be insolvent or made an assignment for the
benefit of its creditors; and no event or series of events shall have occurred
which in the opinion of Lender shall materially and adversely effect the credit
worthiness of Borrower.




5.

AFFIRMATIVE COVENANTS.




So long as any Credit Balance or any Debt of Borrower to Lender remains unpaid
or Lender has any commitment to lend hereunder, Borrower will:




a.

Accounting Records.  Maintain adequate books and accounting records in
accordance with generally accepted accounting principles ("GAAP") consistently
applied, and permit any








-4-







--------------------------------------------------------------------------------

representative of Lender, at any reasonable time upon reasonable prior notice,
to inspect and audit such books and records and procedures and properties;




b.

Maintenance of Property.  Maintain and preserve all of its properties and assets
necessary or useful in the performance of its business in good working order,
repair and condition, ordinary wear and tear excepted;




c.

Corporate Existence.  Preserve and maintain its existence and rights and
franchises in its State of organization, and qualify and remain qualified and in
good standing as a foreign entity in each jurisdiction in which such
qualification is necessary in view of its operation or ownership of its
properties;




d.

Reporting.  Furnish Lender the following as soon as available and in any event:




i.

within ninety (90) days after the end of each fiscal year of Borrower, a copy of
the annual financial statements of Borrower as at the end of such fiscal year,
including a balance sheet, income statement and statement of cash flow;




ii.

within forty-five (45) days after the end of each fiscal quarter (a) Borrower's
internally prepared statements of financial condition as at the end of such
quarter, including a balance sheet, income statement and statement of cash flow,
prepared substantially in accordance with GAAP, and (b) an itemized report of
Borrower's accounts receivable and accounts payable, indicating the aging of all
thereof;




iii.

from time to time such other information as Lender may reasonably request.




e.

Payment of Obligations.  Pay or discharge when due all obligations including but
not limited to wages, trade accounts, and taxes of all kinds, except those which
Borrower is in good faith contesting by appropriate proceedings;




f.

Notice of Default, Change in Entity or Litigation.  Promptly notify Lender in
writing of (i) the occurrence of any Event of Default or Potential Default; (ii)
any change in its name, address, form of entity or organizational or capital
structure; or (iii) the threat of or commencement of any Material Litigation;




g.

Compliance with Laws.  Comply in all material respects, with all applicable
laws, rules, regulations and orders;




h

Conduct of Business.  Maintain and conduct the business of Borrower in the
ordinary course without any material change in the nature of Borrower's
business;




i.

Notice of Default, Change in Entity or Litigation.  Promptly notify Lender in
writing of (i) the occurrence of any Event of Default or Potential Default; (ii)
any change in its name,








-5-







--------------------------------------------------------------------------------

address, form of entity or organizational or capital structure; or (iii) the
threat of or commencement of any material litigation.




j.

Insurance. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender.  Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least ten (10) days prior written notice to
Lender;  




k

Insurance Reports. Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer; (2) the risks insured; (3) the amount of the policy; (4) the properties
insured; (5) the then current property values on the basis of which insurance
has been obtained, and the manner of determining those values; and (6) the
expiration date of the policy;  




l

Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and
obligations, including without limitation all assessments, taxes, governmental
charges, levies and liens of every kind and nature, imposed upon them or their
properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of their properties, income, or profits;




m

Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement and in all other instruments and
agreements between Borrower and Lender. Borrower shall notify Lender immediately
in writing of any default in connection with any agreement;




n

Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of their properties, businesses and operations,
including without limitation, the Americans With Disabilities Act.  Borrower may
contest in good faith any such law, ordinance, or regulation and withhold
compliance during any proceeding, including appropriate appeals, so long as it
has notified Lender in writing prior to doing;  




o

Inspection. Permit employees or agents of Lender at any reasonable time to
inspect its properties and to examine or audit its books, accounts, and records
and to make copies and memoranda of its books, accounts, and records.  If
Borrower, now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, it, upon request
of Lender, shall notify such party to permit Lender free access to such records
at all reasonable times and to provide Lender with copies of any records it may
request, all at its expense;




p.

Environmental Compliance and Reports. Borrower shall comply in all respects with
any and all environmental laws; not cause or permit to exist, as a result of an
intentional or unintentional action or omission on its part or on the part of
any third party, on property owned and/or occupied , any environmental activity
where damage may result to the environment, unless such








-6-







--------------------------------------------------------------------------------

environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower's part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources;  




q.

Additional Assurances. Make, execute and deliver to Lender such promissory
notes, instruments, documents and other agreements as Lender or its attorneys
may reasonably request to evidence the Advances; and




r.

Duty to Maintain.   Borrower shall maintain its property and assets in good
 condition and promptly perform all repairs, replacements, and maintenance
necessary to preserve its value.    




6.

NEGATIVE COVENANTS.




So long as any Credit Balance or any Debt of Borrower to Lender remains unpaid
or Lender has any commitment to lend hereunder, without the prior written
consent of Lender, Borrower will not:




a.

Use of Funds.  Use any of the amounts loaned to it by Lender pursuant to this
Agreement for any purpose except for the purpose disclosed by Borrower and
approved by Lender;




b.

Guaranty.  Guarantee or become liable in any way as surety for, or pledge or
hypothecate any assets as security for, any liability or obligation of any other
person or entity;




c.

Merger or Sale.  Merge into or consolidate with any corporation or other entity,
or sell, lease, assign or otherwise transfer or dispose of any material portion
of its assets;




d.

Debt.  Create, incur, assume or permit to exist, any debt (“Debt”) which is
senior to or pari passu with this Agreement, except Debt to Lender, and Debt
incurred by Borrower in the ordinary course of business for the acquisition of
goods or services.  Debt means (i) indebtedness for borrowed money or for the
deferred purchase price of goods or services; (ii) obligations as lessee under
leases which shall have been or should be, in accordance with generally accepted
accounting principles, recorded as capital leases; (iii) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise assure a creditor
against loss in respect of, indebtedness or obligations of Borrower of the kinds
referred to in clause (i) or (ii) above; and (iv) liabilities in respect of
unfunded vested benefits under plans covered by Title IV of ERISA;




e.

Intentionally Omitted




f.

Nature of Business.  Materially change the scope or nature of its business;




g.

Change of Control.  Enter into any transaction or agreement providing for a
Change of Control of the Borrower.  For the purposes of this Agreement, "Change
of Control" means any transaction of the Borrower involving (i) the merger or
consolidation of the Borrower into or with another








-7-







--------------------------------------------------------------------------------

entity where the Borrower's shareholders receive less than fifty percent (50%)
of the voting securities of the new or continuing entity, (ii) the sale or all
or substantially all of the Company's assets or properties, (iii) any person not
already a shareholder of the Borrower becoming a beneficial owner, directly or
indirectly, of the securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Borrower's then outstanding securities,
(iv) a change in the majority of the manager(s) of the Borrower, or (v) the
Borrower terminating its business or liquidating its assets;




h.

Distributions to Stockholders.  Pay or declare any dividends, or purchase,
redeem or otherwise acquire any of its capital stock, or make any other
distributions of any property to any of its stockholders without the written
consent of Lender;




i.

Increase in Compensation.  Implement an increase in the total compensation paid
to any executive officer;




j.

Related Party Transactions.  Enter into any contract, agreement, transaction,
commitment or arrangement with any Director, Executive Officer, or affiliate of
the Borrower (“Related Party”), including, without limitation, make any loans or
extension of credit to any Related Party;




k.

Charter Documents.  Amend, repeal or change, directly or indirectly, any of the
provisions of the Articles of Incorporation, or Bylaws, of the Borrower without
the written consent of Lender; and




l.

Liquidations or Recapitalization.  Authorize or effect any transaction that
results, directly or indirectly, in the liquidation or dissolution of the
Borrower or effect a recapitalization or reorganization of the Company in any
form of transaction.




7.

DEFAULT.




If any of the following events shall occur and be continuing, it shall be an
event of default ("Event of Default"):




a.

Non-Payment.  Borrower fails to pay any principal of the Credit Balance or any
other sums payable by Borrower to Lender pursuant to this Agreement when due, or
Borrower fails to pay any interest on the Credit Balance within ten (10) days
after any such interest is due;




b.

Representations.  Any representation or warranty made by Borrower herein or in
connection herewith proves to have been incorrect in any material respect when
made;




c.

Breach of Negative Covenants.  Borrower fails to observe or comply with any of
the covenants in Section 6 of this Agreement;




d.

Breach of Covenants.  Borrower fails to perform or observe any other term,
covenant or agreement contained in this Agreement (other than those referred to
in Sections 7(a) and 7(c)) and such failure has not been cured within ten (10)
days after Lender has notified Borrower of such failure;











-8-







--------------------------------------------------------------------------------



e.

Insolvency.  Borrower generally fails to pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against Borrower seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property; or Borrower shall take any corporate action to authorize any of the
actions set forth above in this subsection;




f.

Judgments.  Any judgment or order for the payment of money shall be rendered
against Borrower and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order, or (ii) there shall be
any period of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect;




g.

Change in Management.  Remove, replace or appoint any executive officer or
manager without the consent of Lender; or




h.

Default on Other Debt.  Borrower shall fail to pay any material Debt (as defined
in Section 6(d), other than Debt evidenced by the Credit Note) or any interest
or premium thereon when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other default or event under any agreement or
instrument relating to any such Debt shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any such Debt shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof.




8.

REMEDIES.




Upon the occurrence of any Event of Default, Lender shall have the right by
notice to Borrower:




a.

Further Loans.  To terminate its commitment to make Advances;




b.

Acceleration.  To declare the Credit Balance and all interest accrued thereon
and all other amounts payable under this Agreement to be immediately due and
payable whereupon all such indebtedness of Borrower to Lender shall become and
be immediately due and payable without presentment, demand, protest, or further
notice of any kind, all of which are hereby expressly waived by Borrower; and

c.

Other Rights.  To exercise any other rights or remedies available to it whether
under this Agreement, the Credit Note, or at law or in equity.




9.

MISCELLANEOUS.




a.

Waiver.  No waiver by Lender of any of its rights and privileges under this
Agreement nor any consent of Lender to any failure to comply with the terms
hereof by Borrower shall be








-9-







--------------------------------------------------------------------------------

effective unless made in writing and signed by Lender.  No waiver by Lender of
any default or of any right to enforce this Agreement shall operate as a waiver
of any other default, or of the same default on a future occasion, or of the
right to enforce this Agreement on any future occasion.  No delay in or
discontinuance of the enforcement of this Agreement, nor the acceptance by
Lender of installments of principal or interest after the occurrence of any
Event of Default, shall operate as a waiver of any defaults.




b.

Rights Cumulative.  The rights and remedies herein provided are cumulative and
not exclusive of any rights or remedies afforded by any promissory note or other
agreement executed in connection herewith, or provided by law.  Lender's
remedies may be exercised concurrently or separately, in any order, and the
election of one remedy shall not be deemed a waiver of any other remedy.




c.

Expenses.  Borrower will pay to Lender on demand all expenses, including
reasonable fees and expenses of attorneys, paid or incurred by Lender, in
connection with the making or collection of Advances pursuant to this Agreement.




d.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of Borrower, Lender and their respective successors and assigns.
 However, Borrower shall not be permitted to assign or otherwise transfer any
rights under this Agreement without Lender's prior written consent.




e.

Governing Law.  This Agreement shall be construed in accordance with, governed
by and enforced under the laws of the State of Delaware.




f.

Notices.  All notices, requests and demands given to or made upon either party
must be in writing and shall be deemed to have been given or made when
personally delivered or two (2) days after having been deposited in the United
States Mail, first class postage prepaid, addressed as follows:




If to Borrower:

Athena Silver Corporation

P O Box 114

The Sea Ranch, CA  95497




If to Lender:

John D. Gibbs

807 Wood N Creek

Ardmore, OK  73401




g.

Accounting Terms.  All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles
consistently applied, except as otherwise stated herein.




h.

Recitals.  The recitals to this Agreement and any definitions set forth therein
are made a part hereof and incorporated in this Agreement.




i.

Entire Agreement.  The following documents contain the entire agreement between
the parties concerning the subject matter hereof: the Advance Request
Certificate and the Credit Notes (collectively, the "Relevant Documents").  Any
representation, understanding or promise








-10-







--------------------------------------------------------------------------------

concerning the subject matter hereof, which is not expressly set forth in any of
the Relevant Documents, shall not be enforceable by any party hereto or its
successors or assigns.  In the event of conflict between the terms of this
Agreement and the terms of any other Relevant Documents, the terms of this
Agreement shall govern.




IN WITNESS WHEREOF, the parties have executed this Agreement the date first
stated above for the purposes set forth herein.







ATHENA SILVER CORPORATION







By:/s/ John C. Power




JOHN D. GIBBS







/s/ John D. Gibbs








-11-







--------------------------------------------------------------------------------







APPENDIX A







ADVANCE REQUEST CERTIFICATE




Pursuant to Section 4(b) of that certain Credit Agreement by and among the
Company and the Lenders dated ___________ __, 2012 (the “Credit Agreement”),
Athena Silver Corporation (the “Borrower”) hereby requests an Advance from you
under the Agreement for an amount equal to [____________] ($___________).  All
capitalized but undefined terms used herein shall have the meaning attributed to
them in the Credit Agreement.

In connection with this Advance Request, the Borrower certifies to you as
follows:




(1)

All representations and warranties contained in the Credit Agreement are true
and correct with the same force and effect as though such representations and
warranties had been made on and as of the date hereof;




(2)

Borrower is in compliance with all the terms and provisions of the Credit
Agreement, and of the Credit Notes, and no condition, event, or act exists
which, with the giving of notice or lapse of time, or both, would constitute an
event of default under any of such documents; and




(3)

No material adverse change in the condition, financial or otherwise, of the
Borrower has occurred that would adversely affect the ability of the Borrower to
meet and carry out its obligations under the Credit Agreement or the Credit
Notes, or to perform the transactions contemplated thereby.




(4)

The proceeds of the Advance will be used solely for the following corporate
purposes:






















ATHENA SILVER CORPORATION




Dated __________ __, 201__

By:








-12-





